Citation Nr: 0119394	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to July 1, 1997 
for the assignment of a 100 percent disability evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to permanency of a 100 percent schedular 
evaluation for PTSD.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to December 
1969.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran filed a claim for service connection for PTSD 
on January 28, 1997.  

3.  From January 28, 1997 the veteran's PTSD was manifested 
by total occupational and social disability. 

4.  The probability of permanent improvement in the veteran's 
PTSD under treatment is remote.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date of January 28, 
1997 for the assignment of a 100 percent total disability 
evaluation for PTSD have been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

2.  The requirements for permanency of a 100 percent 
schedular evaluation for PTSD have been met.  38 C.F.R. 
§ 3.340 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an effective date prior to 
July 1, 1997 for the assignment of a 100 percent disability 
evaluation for PTSD and entitlement to a permanent 100 
percent schedular evaluation for PTSD.  The Board initially 
notes that during the pendency of the veteran's appeal, there 
was a change in the law which eliminates the need for a 
claimant to submit a well-grounded claim and amplifies the 
VA's duty to assist a claimant in the development of his 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
requires VA to proceed directly with an adjudication of the 
merits of a claim (provided that the VA has fulfilled its 
duty to assist) without determining whether the claim is well 
grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claims for an 
earlier effective date and a permanent 100 percent schedular 
disability evaluation for PTSD.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  In a March 1998 hearing officer 
decision, a March 1998 Statement of the Case (SOC), a June 
1998 rating decision, and an April 1999 Supplemental 
Statement of the Case (SSOC) the veteran and his 
representative were notified of all regulations pertinent to 
his claims.  The veteran was also afforded VA examinations in 
March 1997 and February 1998 and afforded opportunities to 
give hearing testimony at the RO in January 1998 and 
testimony during a videoconference hearing before the Board 
in October 1999.  As such, the Board is satisfied that the 
veteran has been ensured due process of law. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claims.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations and hearings that have been conducted, and the 
favorable decision in this case, the Board finds that no 
further assistance is necessary for an equitable adjudication 
of the veteran's appeal in this case. 


Entitlement to an effective date prior to July 1, 1997 for 
the assignment of a 100 percent disability evaluation for 
PTSD.

The veteran claims entitlement to an effective date prior to 
July 1, 1997 for the assignment of a 100 percent disability 
evaluation for PTSD.  Historically, in a May 1997 rating 
decision, the RO granted service connection and a 30 percent 
disability evaluation for PTSD effective from January 28, 
1997.  In a December 1997 rating decision, the RO continued 
the veteran's 30 percent disability evaluation and in a June 
1998 rating decision, the RO assigned a 100 percent 
disability evaluation effective July 1, 1997.  The veteran 
argues that he is entitled to a 100 percent disability 
evaluation for PTSD as of the date he filed his claim for 
service connection, or January 28, 1997.  

Generally, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400 (2000).  The effective date of an increased evaluation 
for a service-connected disability is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the date of the receipt of 
the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is not 
for application where the filing of the claim for increase 
precedes the increase in disability).  The date of an 
outpatient or inpatient examination will be accepted as the 
date of receipt of a claim for increased benefits when such 
report relates to examination or treatment of a disability 
for which service connection has previously been established.  
See 38 C.F.R. § 3.157.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In this case, the RO evaluated the veteran's PTSD as being 
100 percent disabling pursuant to the criteria set forth in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 
9411 provides for a 30 percent evaluation for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is properly assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
appropriate.  

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In this case, it is clear from the record that the RO 
received the veteran's claim on January 28, 1997.  On that 
date, the veteran submitted a VA Form 21-4138 (Statement in 
Support of Claim), in which he indicated that he was seeking 
service connection for PTSD.  Reviewing all evidence of 
record and resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran is entitled to 
an effective date of January 28, 1997 for the assignment of a 
100 percent disability evaluation for PTSD.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA and private treatment records dated March 1997 to July 
1997 reveal that the veteran's PTSD was characterized as 
moderate and that his disability was stable with treatment.  
However, VA and private treatment records dated October 1997 
to September 1999 indicate that the veteran had been 
unemployable due to PTSD since approximately 1996 and it was 
noted that the veteran's PTSD symptoms had been chronic, 
persistent and static in nature since his return from 
Vietnam.  Additionally, records from the Social Security 
Administration reflect a significant loss of income in 1996.  
While the veteran is also service-connected for lumbosacral 
strain with spondylolisthesis at L5-S1, the majority of the 
medical evidence indicates that his ability to maintain 
employment is primarily hindered by his PTSD symptomatology. 

The Board concludes that the veteran's overall psychiatric 
clinical picture from January 28, 1997 is more nearly 
approximated by the criteria set forth for a 100 percent 
disability evaluation.  While not all of the evidence 
supports this conclusion, the majority of the clinical 
evidence of record does demonstrate that the veteran was 
seriously if not totally disabled as a result of PTSD 
symptomatology beginning in approximately 1996.  Accordingly, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran is entitled to a 100 percent 
disability evaluation for PTSD from the date of claim, or 
January 28, 1997.  

This determination is in compliance with the controlling 
statutory and regulatory provisions discussed above, which 
set forth the procedures by which VA assigns effective dates 
for the award of increased disability compensation.  As 
indicated, these statutory and regulatory provisions indicate 
that compensation is to be assigned as of the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1).  In this case, the 
appropriate effective date for the assignment of a 100 
percent disability evaluation for PTSD is the date of claim, 
or January 28, 1997 


Entitlement to a 100 percent permanent schedular disability 
evaluation for PTSD.

The veteran also claims entitlement to a 100 percent 
permanent schedular disability evaluation for PTSD.  Total 
disability may or may not be permanent.  See 38 C.F.R. § 
3.340(a).  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  The permanent 
loss or loss of use of both hands, or of both feet, or of one 
hand and one foot, or the sight of both eyes, or becoming 
permanently helpless or bedridden constitutes permanent and 
total disability.  Diseases and injuries of long standing 
duration which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person is considered in 
determining permanence.  See 38 C.F.R. § 3.340(b).

In this case, the evidence of record shows that the veteran 
is currently 54 years old and he was initially service-
connected for PTSD in a May 1997 rating decision, effective 
January 1997.  A March 1997 VA examination report reflects a 
diagnosis of moderate PTSD and the veteran was assigned a 
Global Assessment of Function (GAF) Score of 60.  According 
to the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), which the VA has adopted at 
38 C.F.R. §§ 4.125, 4.130, a GAF score of 60 is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  

VA outpatient treatment records dated February 1997 to July 
1997 reflect that the veteran continued to seek treatment for 
PTSD and it was indicated that he experienced some 
improvement.  In July 1997, the veteran's PTSD was 
characterized as stable and better, but it was indicated that 
the veteran should continue therapy.

An October 1997 report from J. E. McAlister, M.D. shows that 
the veteran was diagnosed with chronic and severe PTSD and he 
was assigned a GAF score of 45.  Dr. McAlister indicated that 
"[t]he fact that [the veteran] had gainful employment for a 
number of years does not in my opinion, invalidate the 
severity of his disability."  Dr. McAlister also stated that 
in his opinion, the veteran was 70% totally and permanently 
disabled from his PTSD.

In a VA Form 21-8940 (Veteran's Application For Increased 
Compensation Based On Unemployability), the veteran reported 
that he was last employed on a full-time basis in May 1996 
and that he became disabled from employment as a result of 
his PTSD in April 1997.  

In January 1998, a VA Readjustment Counseling Therapist 
reported that the veteran had been receiving treatment for 
severe symptoms of PTSD at the Oklahoma City Vet Center since 
January 1997.  The therapist opined that the veteran had 
essentially been unemployable for the previous two years due 
to his PTSD and that all areas of the veteran's life 
continued to be impaired by PTSD.  The veteran was also 
afforded a hearing at the RO in January 1998.  At that time, 
he testified regarding the circumstances of his combat in 
Vietnam and described the effect his PTSD had on his life 
including his relationships with other people and his ability 
to maintain employment.  

In February 1998, the veteran underwent a psychiatric 
assessment at the Psychiatric Center of Oklahoma.  Mental 
status examination and diagnostic testing yielded an 
assessment of severe, chronic, delayed onset PTSD.  Examiners 
opined that the veteran was unable to perform the routine 
duties associated with gainful employment.  It was indicated 
that 

[b]ased on his emotional and behavioral 
problems the prognosis for his 
improvement is poor to nil.  The results 
of the psychological testing clearly 
indicates the degree of his disability is 
severe.  Most of his scores on the tests 
are in the abnormal ranges.  All of the 
tests are consistent in confirming the 
presence of a chronic and severe PTSD.   

A GAF score of 39 was assigned and a GAF score of 45 was 
assigned for the past year.  A GAF score of 39 is indicative 
of some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  A GAF of 45 
is indicative of serious symptoms.  See DSM-IV (4th ed. 
1994).  The veteran was also afforded another VA examination 
in February 1998.  The diagnosis was severe PTSD and the 
veteran was assigned a GAF score of 50, indicative of serious 
symptoms.  See DSM-IV (4th ed. 1994).  The examiner indicated 
that despite medication, the veteran's condition continued to 
deteriorate.

In June 1998, the veteran advised the RO that as a result of 
his PTSD, he was awarded total disability benefits by the 
Social Security Administration in May 1998.  A report from 
Comprehensive Occupational Potential Enterprises, received in 
August 1998 shows that the veteran underwent a vocational 
evaluation.  It was the vocational counselor's opinion that 
the veteran is permanently and totally disabled based on his 
physical and emotional disabilities resulting from PTSD.

Statements dated in May 1999 and September 1999 are also 
highly probative of the permanency of the veteran's PTSD 
symptoms.  In a May 1999 report from Linda Monroe, LPC, NCC 
it was indicated that there is no cure for PTSD and that the 
prognosis for the veteran is poor.  Additionally, Ms. Monroe 
stated that the veteran had a chronic case of PTSD and she 
saw no improvement for him now or in the future.  A September 
1999 statement from Jonathan D. Cargill, Ph.D. indicates that 
the veteran's PTSD symptoms have been chronic, persistent and 
static in nature since his return from Vietnam.  

The veteran was afforded a videoconference hearing before the 
Board in October 1999.  During the hearing, the veteran 
testified that he continued to seek treatment for PTSD in the 
form of counseling and evaluations at the Vet Center and a VA 
medical facility.  

A review of the relevant evidence, including VA and private 
treatment records demonstrates that the veteran's totally 
disabling PTSD is reasonably certain to continue throughout 
his lifetime.  The veteran's disability has progressively 
worsened since his discharge from service and persuasive 
opinions of record indicate that his PTSD is chronic, static 
and that his condition will not improve in the future.  The 
Board observes that the evidence of severe disability despite 
ongoing treatment and compliance with medication is 
consistent with a finding of permanency and the veteran's 
claim is granted.  
   
ORDER

An effective date of January 28, 1997 for the assignment of a 
100 percent disability evaluation for PTSD is granted.  

Permanency of a 100 percent schedular evaluation for PTSD is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

